DETAILED ACTION
Claims 1-7, and 21-25, 28-31, 33-36 filed November 18th 2021 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has not provided arguments pertaining to claims 25, 28-31, 33-36, thus the 103 rejection applied to claims 25, 28-31, 33-36 remain. 
The Examiner would like to clarify the interpretation of the Zeleny reference. As shown in Zeleny figure 1 and paragraph 34: “The system 100 may also include a haptic feedback system 130, a visual feedback system 140, an auditory feedback system 150, and/or an olfactory feedback system 160 to provide touch, visual, olfactory and auditory feedback to enhance a user's virtual reality experience. An exemplary system 100 may thus simulate any type of operation involving human behavior, human movement or interactions with an environment, object, other person or avatar in a wide variety of industries and occupations, e.g., computer or video gaming, surgery, adult entertainment, soldier, surgeon, aircraft pilot, astronaut, scientist, construction worker, etc.” Zeleny paragraph 59 further states: “Based on movements and interactions of the user 102 and any applicable devices or apparatuses with virtual objects/subjects and/or a virtual environment, the microprocessor 1022 may determine force feedback signals to be applied to the user 102 whereby the haptic device interface 1030 transfers haptic feedback signals to the haptic feedback system 130 to simulate tactile sensations, the visual device or display interface 1032 transfers visual signals to the visual feedback system 140 to simulate visual images of a virtual environment and/or virtual subjects/objects, the auditory device interface 1034 transfers auditory signals to the auditory feedback system 150 to simulate audible noises in the virtual environment and/or from virtual subjects/objects or interactions therewith, and the olfactory device interface 1036 transfers olfactory signals to the olfactory feedback system 160 to simulate perceptible scents or smells in a virtual environment, from virtual subjects/objects and/or from vocal or gustative information.” Zeleny teaches an interaction with a virtual object (interactions of the user with virtual objects/subjects and/or virtual environment) and a plurality of types of interactions (audible feedback, visual feedback, olfactory feedback, haptic feedback). Zeleny suggests but does not explicitly teach that an interaction is configured to form a plurality of types of interactions. Clement more explicitly states the virtual object interaction would have multiple components that can be implemented by the disparate systems. See Clement paragraph 19 which states: “the user may be able to pick up the object 16 (e.g., a milk jug) in the virtual reality environment such that audio, visual and/or haptic feedback provided to the user by the virtual reality systems may approximate how it feels and sounds for a user to pick up the object 16 in the real world.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, and 21-25, 28-31, 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadi et al. PCT/IB2014/064712 published February 4th, 2015, the Examiner will be citing from (US2016/0235323) as the translation of the PCT application in view of Zeleny (US2011/0148607) in view of Clement et al. (US2017/0330386)

 	Consider claim 1, where Tadi teaches a method for communicating sensory information with an interactive system, (See Tadi paragraph 14) comprising: configuring the interactive system to provide a computer rendered environment to a user: configuring the interactive system to at least communicatively connect with a user monitoring system to monitor the user while the user is interacting with the interactive system to build user data of the user; (See Tadi paragraph 85, 113-114 where there are a plurality of sensors that collect data about a user and feeds the data into a data fusion unit that builds a model of the user for use in a virtual reality or augmented reality environment)  configuring the interactive system for active participation of the user during the interaction, wherein the active participation includes at least partly controlling the computer rendered representation of the user by the user during the interaction; (See Tadi paragraph 159 where the data from the sensors is fed into an avatar posture generation unit so that an avatar of the body part can be created)  configuring the interactive system to determine at least one interaction wherein the interaction is between a computer rendered representation of the user and a computer rendered object in the computer rendered environment; (See Tadi paragraph 160-163 where the user’s hand is tracked and the movement of the hand is processed. A logic unit determines whether the hand has reached the object 110 and a feedback animation is performed) c configuring the interactive system to determine a type of the at least one interaction; (See Tadi paragraph 160-163 where the user’s hand is tracked and the movement of the hand is processed. A logic unit determines whether the hand has reached the object 110 and a feedback animation is performed) and configuring any of the interactive system and the user monitoring system to transmit the user data including the sensory information, the location of the stimulator and the sensory response to a response processing system, wherein the response processing system is configured to generate user performance data. (See paragraph 37, 190 where the statistical unit tracks the intention of a user in performing goal directed movement to provide analysis and interpretation and is provided physiological parameter measurements and motion tracking data)
 	Tadi teaches providing haptic feedback (See Tadi paragraph 86). However, Tadi does not explicitly teach wherein each of the plurality of types of interaction is associated with at least one sensory information, wherein the sensory information associated with each of the plurality of types of interaction is different from each other among the plurality of types of interaction; (See Zeleny paragraphs 53-56 where Zeleny teaches a plurality of feedback systems such as haptic, olfactory, visual, and audio which respond to a user’s interaction with a virtual object) configuring the interactive system to determine any of the locations of a plurality of sensory stimulators connected to an actual body of the user with respect to the actual body of the user; (See Zeleny paragraphs 9, 41-42, 57 where Zeleny discusses the plurality of stimulators shown in figure 6 which are worn by the user) configuring the interactive system to determine sensory information associated with the interaction; configuring the interactive system to stimulate the actual body of the user with the determined sensory information associated with the determined type of the at least one interaction; (See Zeleny paragraphs 9, 56-57 where Zeleny discusses the plurality of stimulators shown in figure 6 provides haptic feedback signals to the respective feedback systems based upon interactions between the user and the virtual subject/object and/or virtual environment as a function of motion of the user)  configuring the interactive system to acquire a sensory response of the actual body of the user associated with the location of the sensory stimulator with respect the body of the user upon stimulation; (See Zeleny paragraphs 59-61 where the systems can track the response to the input) provide the sensory information to the user during the interaction. However, in the same field of endeavor Zeleny teaches configuring the interactive system to determine sensory information associated with the interaction; configuring the interactive system to provide the sensory information to the user during the interaction. (See Zeleny paragraphs 53-54 where Zeleny discusses that the processor determines an interaction between an avatar and virtual subject/object/environment and determines feedback comprising texture, pressures, forces, resistance for that interaction.) Therefore, it would have been obvious for one of ordinary skill in the art that the haptic feedback device of Tadi would be configured to determine and provide the sensory information associated with the interaction as taught by Zeleny. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Tadi to include the conventional haptic feedback module of Zeleny to yield the predictable result of providing haptic feedback according to the user interactions. 
	Zeleny teaches a computer rendered environment, however Zeleny does not explicitly teach a computer rendered environment at least party constructed with object-oriented programming. However, in the same field of virtual reality Clement teaches at least party constructed with object-oriented programming. (See Clement paragraph 93 where computer programs can be implemented in an object-oriented programming language) Therefore, it would have been obvious for one of ordinary skill in the art to modify Tadi and Zeleny’s computer rendered environment to utilize an object-oriented programming language as taught by Clement. One of ordinary skill in the art would have been motivated to perform the modification of using known paradigms/languages in the computer programming art to yield predictable results. 
	Zeleny teaches at least one interaction, (See Zeleny paragraph 9 where the user interacts with virtual objects via motion and the system comprises a plurality of feedback mechanisms) however Zeleny does not explicitly teach configuring the interactive system to process a plurality of types of interaction associated with the at least one interaction with the same computer rendered object in the computer rendered environment; configuring the interactive system to determine a type of the at least one interaction among the plurality of types of interaction associated with the at least one interaction. However, in an analogous field of endeavor Clement teaches configuring the interactive system to process a plurality of types of interaction associated with the at least one interaction with the same computer rendered object in the computer rendered environment; configuring the interactive system to determine a type of the at least one interaction among the plurality of types of interaction associated with the at least one interaction. (See Clement paragraph 19-20, 57-58, 96 and figures 4A-C where movement of the handheld device may be translated into a corresponding selection, or movement or other type of interaction, and audio, visual and/or haptic feedback is provided to the user. For example, the virtual reality systems may approximate how it feels and sounds for a user to pick up the object in the real world) Therefore, it would have been obvious for one of ordinary skill in the art that each interaction with a virtual object in Tadi and Zeleny could be modified with a physics engine as taught by Clement. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of creating an immersive user experience by approximating feeling and sounds of the object in the real world. 

	Consider claim 2, where Tadi in view of Zeleny in view of Clement teaches the method of Claim 1, wherein the user monitoring system comprises one or more sensory stimulators to stimulate the user, (See paragraph 190 where the output of the statistical unit drives the logic of the exercise logic unit that generates stimulation parameters) wherein the one or more sensory stimulator comprises any of electric stimulators, electric muscle stimulators, (See Tadi paragraph 54 where the system includes functional electronic stimulation) visual stimulators, (See Tadi paragraph 86 where there is a visual stimulation system) nerve stimulators, (See Tadi paragraph 54 where the system includes functional electronic stimulation to stimulate nerves) muscle vibrators, mechanical muscle stimulators, (See Tadi paragraph 55 where a robotic system is used to drive movement of a limb) piezo stimulators, (See Tadi paragraph 55 where haptic feedback is provided) electro-magnetic stimulators, speakers, hearing devices. (See Tadi paragraph 8 where convention stimulation sources such as displays, audio, electrical or magnetic may be used)
Official notice is taken of the fact that it is notoriously old and well known in the physiological monitoring art to modify the parameters of sensor components during the course of routine optimization/experimentation. It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have had substituted the sensors/stimulators disclosed (see above) with any of the following sensors/stimulators: humidity stimulators, thermal stimulators, neural pulse stimulators, drug injectors, drug patches, air deliveries, pressurizers, chemical patches,
 	One of ordinary skill in the art would have been motivated to have had known to make such substitutions since such a range, absent any criticality (i.e., unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routine skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955). Moreover, in the absence of any criticality (i.e., unobvious and/ or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)

 	Consider claim 3, where Tadi in view of Zeleny in view of Clement teaches the method of Claim 1, wherein the user monitoring system is configured to monitor any of movements and gestures of the user to process the plurality of types of interaction. (See Clement paragraph 19-20, 57-58, 96 and figures 4A-C where movement of the handheld device may be translated into a corresponding selection, or movement or other type of interaction, and audio, visual and/or haptic feedback is provided to the user. For example, the virtual reality systems may approximate how it feels and sounds for a user to pick up the object in the real world)

 	Consider claim 4, where Tadi in view of Zeleny in view of Clement teaches the method of Claim 3, wherein the user monitoring system is configured to measure eye movements of the user. (See Tadi paragraph 85 where eye movement sensors are used)

 	Consider claim 5, where Tadi in view of Zeleny in view of Clement teaches the method of Claim 1, wherein the user monitoring system comprises one or more sensory sensors to measure one or more [the] sensory responses of the user, wherein the one or more sensory sensors include any of an electrocardiograph (ECG) sensor, (See Tadi paragraph 33, where Tadi mentions an ECG sensor) an electrical activity using an electroencephalogram (EEG) sensor, (See Tadi paragraph 32, where Tadi mentions an EEG sensor)  a MEG (magnetoencephalography) sensor, (See Tadi paragraph 32, where Tadi mentions an MEG sensor)  , an event-related potentials (ERPs) sensor, (See Tadi paragraph 92 where measuring electrical potentials are used to sense muscle movement)  a functional magnetic resonance imaging (fMRI) sensor, (See Tadi paragraph 32, where Tadi mentions an MRI sensor) an infrared sensor, (See Tadi paragraph 108 where an infrared light is used for eye tracking) an electrical potential sensor, (See Tadi paragraph 92 where measuring electrical potentials are used to sense muscle movement) a galvanic skin response (GSR) sensor, (See Tadi paragraph 33 where Tadi mentions a galvanic skin sensor) an eye tracking device, (See Tadi paragraph 108 where an infrared light is used for eye tracking)  
Official notice is taken of the fact that it is notoriously old and well known in the physiological monitoring art to modify the parameters of sensor components during the course of routine optimization/experimentation. It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have had substituted the sensors/stimulators disclosed (see above) with any of the following sensors/stimulators: a NIRS (Near-Infrared Spectrometer), a blood pressure sensor, a laser sensor, an olfactory sensor, a microphone and a sound recorder.
 	One of ordinary skill in the art would have been motivated to have had known to make such substitutions since such a range, absent any criticality (i.e., unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routine skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955). Moreover, in the absence of any criticality (i.e., unobvious and/ or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)

 	Consider claim 6, where Tadi in view of Zeleny in view of Clement teaches the method of Claim 1, further comprising: configuring any of the interactive system, the user monitoring system and the response processing system to associate the interaction with one or sensory responses of an actual body of the user; (See Tadi paragraph 85, 113-114 where there are a plurality of sensors that collect data about a user and feeds the data into a data fusion unit that builds a model of the user for use in a virtual reality or augmented reality environment) wherein the user monitoring system is configured to measure the one or more sensory responses upon the interaction (See Tadi paragraph 172 where the physiological data is captured while the user performs tasks)

 	Consider claim 7, where Tadi in view of Zeleny in view of Clement teaches the method of Claim 1, further comprising: configuring the interactive system to control the user monitoring system to stimulate an actual body of the user upon the interaction (See Tadi paragraph 55 where a robotic system is used to drive movement of a limb. See Tadi paragraphs 170-172 where the user is placed in a virtual reality environment where the user is directed to make a goal directed movement such as opening the door))

 	Consider claim 21, where Tadi in view of Zeleny in view of Clement teaches the method of Claim 1, wherein the user monitoring system is configured to track user’s movements using at least one sensor attached to the user. (See Tadi paragraph 170-172 where the user is placed in a virtual reality environment where the user is directed to make a goal directed movement such as opening the door, and motion data is tracked via the motion tracking unit)

 	Consider claim 22, where Tadi in view of Zeleny in view of Clement teaches the method of Claim 1, comprising: configuring the interactive system to at least communicatively connect with the user monitoring system to monitor the user while the user is performing a first task interacting with the interactive system to build first user data of the user, wherein the first task comprises a plurality of interactions between the user and the interactive system, wherein the user monitoring system is configured to continuously collect one or more sensory responses of the user during the first task. (See Tadi paragraph 170-172 where the user is placed in a virtual reality environment where the user is directed to make a goal directed movement such as opening the door, and motion data is tracked via the motion tracking unit. The executed movements are then rendered in the virtual environment)

 	Consider claim 23, where Tadi in view of Zeleny in view of Clement teaches the method of Claim 22, comprising: configuring the interactive system to update the computer rendered environment for a second task after the first task. (See Tadi paragraphs 170-172, 131-138, where there are a series of tasks pulled from a library of tasks for the user to perform, where for each task VR content is provided to the user) 
 	Consider claim 24, where Tadi in view of Zeleny in view of Clement teaches the method of Claim 23, comprising: configuring the interactive system to adjust the user monitoring system in accordance with the second task. (See Tadi paragraphs 170-172, 131-139, where there are a series of tasks pulled from a library of tasks for the user to perform, where for each task VR content is provided to the user. Each task has exercise logic to be recorded)

 	Consider claim 25, where Tadi in view of Zeleny in view of Clement teaches a method for communicating sensory information with an interactive system, comprising: providing a user with a computer rendered environment via the interactive system; monitoring the user while the user is interacting with the interactive system to build user data of the user; (See Tadi paragraph 85, 113-114 where there are a plurality of sensors that collect data about a user and feeds the data into a data fusion unit that builds a model of the user for use in a virtual reality or augmented reality environment)   rendering a computer rendered representation of the user in the computer rendered environment; controlling the computer rendered representation of the user for active participation of the user during an interaction, wherein the active participation includes at least partly controlling the computer rendered representation of the user by the user during the interaction (See Tadi paragraph 159 where the data from the sensors is fed into an avatar posture generation unit so that an avatar of the body part can be created)  rendering the interaction between at least one computer rendered object and the computer rendered representation of the user in the rendered environment; (See Tadi paragraph 160-163 where the user’s hand is tracked and the movement of the hand is processed. A logic unit determines whether the hand has reached the object 110 and a feedback animation is performed) configuring the interactive system to determine a type of interaction; (See Tadi paragraph 160-163 where the user’s hand is tracked and the movement of the hand is processed. A logic unit determines whether the hand has reached the object 110 and a feedback animation is performed) transmitting the user data to a response processing system; and generating user performance data based on the user data. (See paragraph 190 where the statistical unit tracks the intention of a user in performing goal directed movement to provide analysis and interpretation)

	Tadi teaches providing haptic feedback (See Tadi paragraph 86). However, Tadi does not explicitly teach wherein each of the plurality of types of interaction is associated with at least one sensory information, wherein sensory information associated with each of the plurality of types of interaction is different from each other among the plurality of types of interaction; determining a type of the interaction and sensory information associated with the interaction; controlling the user monitoring system to apply the sensory information to an actual body of the user upon the interaction; measuring a sensory response of an actual body of the user upon the interaction. However, in the same field of endeavor Zeleny teaches wherein each of the plurality of types of interaction is associated with at least one sensory information, wherein sensory information associated with each of the plurality of types of interaction is different from each other among the plurality of types of interaction; determining a type of the interaction and sensory information associated with the interaction; controlling the user monitoring system to apply the sensory information to an actual body of the user upon the interaction; measuring a sensory response of an actual body of the user upon the interaction. (See Zeleny paragraphs 53-56 where Zeleny discusses that the processor determines an interaction between an avatar and virtual subject/object/environment and determines feedback comprising texture, pressures, forces, resistance for that interaction. The information is measured from the haptic devices) Therefore, it would have been obvious for one of ordinary skill in the art that the haptic feedback device of Tadi would be configured to determine and provide the sensory information associated with the interaction as taught by Zeleny. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Tadi to include the conventional haptic feedback module of Zeleny to yield the predictable result of providing haptic feedback according to the user interactions. 
	Zeleny teaches a computer rendered environment, however Zeleny does not explicitly teach a computer rendered environment at least party constructed with object-oriented programming. However, in the same field of virtual reality Clement teaches at least party constructed with object-oriented programming. (See Clement paragraph 93 where computer programs can be implemented in an object-oriented programming language) Therefore, it would have been obvious for one of ordinary skill in the art to modify Tadi and Zeleny’s computer rendered environment to utilize an object-oriented programming language as taught by Clement. One of ordinary skill in the art would have been motivated to perform the modification of using known paradigms/languages in the computer programming art to yield predictable results. 
	Zeleny teaches at least one interaction, (See Zeleny paragraph 9 where the user interacts with virtual objects via motion and the system comprises a plurality of feedback mechanisms) however Zeleny does not explicitly teach processing a plurality of types of interaction associated with the at least one interaction with the same computer rendered object in the computer rendered environment, However, in an analogous field of endeavor Clement teaches processing a plurality of types of interaction associated with the at least one interaction with the same computer rendered object in the computer rendered environment). (See Clement paragraph 19-20, 57-58, 96 and figures 4A-C where movement of the handheld device may be translated into a corresponding selection, or movement or other type of interaction, and audio, visual and/or haptic feedback is provided to the user. For example, the virtual reality systems may approximate how it feels and sounds for a user to pick up the object in the real world) Therefore, it would have been obvious for one of ordinary skill in the art that each interaction with a virtual object in Tadi and Zeleny could be modified with a physics engine as taught by Clement. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of creating an immersive user experience by approximating feeling and sounds of the object in the real world. 

 	Consider claim 28, where Tadi in view of Zeleny in view of Clement teaches the method of Claim 25, comprising: associating the sensory response with the interaction. (See paragraph 190 where the statistical unit tracks the intention of a user in performing goal directed movement to provide analysis and interpretation)

 	Consider claim 29, where Tadi in view of Zeleny in view of Clement teaches the method of Claim 25, comprising: tracking user’s movements using one or more sensors attached to the user. (See paragraph 21 where Tadi discusses that the sensors are easily attached and removed from a user)

 	Consider claim 30, where Tadi teaches an interactive system, comprising: an image rendering unit configured to provide visual information to a user, wherein the interactive system is configured to at least communicatively connect with a user monitoring system to monitor the user while the user is interacting with the interactive system to build user data of the user;(See Tadi paragraph 85, 113-114 where there are a plurality of sensors that collect data about a user and feeds the data into a data fusion unit that builds a model of the user for use in a virtual reality or augmented reality environment) wherein the interactive system is configured for active participation of the user during the interaction, wherein the active participation includes at least partly controlling the computer rendered representation of the user by the user during the interaction; (See Tadi paragraph 159 where the data from the sensors is fed into an avatar posture generation unit so that an avatar of the body part can be created)  wherein the interactive system is configured to determine at least one interaction wherein the interaction is between a computer rendered representation of the user and a computer rendered object in the computer rendered environment; (See Tadi paragraph 160-163 where the user’s hand is tracked and the movement of the hand is processed. A logic unit determines whether the hand has reached the object 110 and a feedback animation is performed) wherein the interactive system is configured to determine a type of interaction; (See Tadi paragraph 160-163 where the user’s hand is tracked and the movement of the hand is processed. A logic unit determines whether the hand has reached the object 110 and a feedback animation is performed) and wherein the interactive system is configured to at least communicative connect with a response processing unit to transmit the user data to the response processing system, wherein the response processing system is configured to generate user performance data. (See paragraph 190 where the statistical unit tracks the intention of a user in performing goal directed movement to provide analysis and interpretation)
	Tadi teaches providing haptic feedback (See Tadi paragraph 86). However, Tadi does not explicitly teach wherein the interactive system is configured to determine a type of the interaction and sensory information associated with the interaction; wherein the interactive system is configured to control the user monitoring system to apply the sensory information to an actual body of the user upon the interaction; wherein the interactive system is configured to measure a sensory response of an actual body of the user upon the interaction. However, in the same field of endeavor Zeleny teaches wherein each of the plurality of types of interaction is associated with at least one sensory information, wherein sensory information associated with each of the plurality of types of interaction is different from each other among the plurality of types of interaction; wherein the interactive system is configured to determine a type of the interaction and sensory information associated with the interaction; wherein the interactive system is configured to control the user monitoring system to apply the sensory information to an actual body of the user upon the interaction; wherein the interactive system is configured to measure a sensory response of an actual body of the user upon the interaction (See Zeleny paragraphs 53-56 where Zeleny discusses that the processor determines an interaction between an avatar and virtual subject/object/environment and determines feedback comprising texture, pressures, forces, resistance for that interaction. The information is measured from the haptic devices) Therefore, it would have been obvious for one of ordinary skill in the art that the haptic feedback device of Tadi would be configured to determine and provide the sensory information associated with the interaction as taught by Zeleny. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Tadi to include the conventional haptic feedback module of Zeleny to yield the predictable result of providing haptic feedback according to the user interactions. 
	Zeleny teaches a computer rendered environment, however Zeleny does not explicitly teach a computer rendered environment at least party constructed with object-oriented programming. However, in the same field of virtual reality Clement teaches at least party constructed with object-oriented programming. (See Clement paragraph 93 where computer programs can be implemented in an object-oriented programming language) Therefore, it would have been obvious for one of ordinary skill in the art to modify Tadi and Zeleny’s computer rendered environment to utilize an object-oriented programming language as taught by Clement. One of ordinary skill in the art would have been motivated to perform the modification of using known paradigms/languages in the computer programming art to yield predictable results. 
	Zeleny teaches at least one interaction, (See Zeleny paragraph 9 where the user interacts with virtual objects via motion and the system comprises a plurality of feedback mechanisms) however Zeleny does not explicitly teach wherein the interactive system is configured to process a plurality of types of interaction associated with the at least one interaction with the same computer rendered object in the computer rendered environment, However, in an analogous field of endeavor Clement teaches wherein the interactive system is configured to process a plurality of types of interaction associated with the at least one interaction with the same computer rendered object in the computer rendered environment. (See Clement paragraph 19-20, 57-58, 96 and figures 4A-C where movement of the handheld device may be translated into a corresponding selection, or movement or other type of interaction, and audio, visual and/or haptic feedback is provided to the user. For example, the virtual reality systems may approximate how it feels and sounds for a user to pick up the object in the real world) Therefore, it would have been obvious for one of ordinary skill in the art that each interaction with a virtual object in Tadi and Zeleny could be modified with a physics engine as taught by Clement. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of creating an immersive user experience by approximating feeling and sounds of the object in the real world. 

	Consider claim 31, where Tadi in view of Zeleny in view of Clement teaches the interactive system of Claim 30, wherein the user monitoring system comprises one or more sensory sensors to measure one or more [the] sensory responses of the user, wherein the one or more sensory sensors include any of an electrocardiograph (ECG) sensor, (See Tadi paragraph 33, where Tadi mentions an ECG sensor) an electrical activity using an electroencephalogram (EEG) sensor, (See Tadi paragraph 32, where Tadi mentions an EEG sensor)  a MEG (magnetoencephalography) sensor, (See Tadi paragraph 32, where Tadi mentions an MEG sensor)  , an event-related potentials (ERPs) sensor, (See Tadi paragraph 92 where measuring electrical potentials are used to sense muscle movement)  a functional magnetic resonance imaging (fMRI) sensor, (See Tadi paragraph 32, where Tadi mentions an MRI sensor) an infrared sensor, (See Tadi paragraph 108 where an infrared light is used for eye tracking) an electrical potential sensor, (See Tadi paragraph 92 where measuring electrical potentials are used to sense muscle movement) a galvanic skin response (GSR) sensor, (See Tadi paragraph 33 where Tadi mentions a galvanic skin sensor) an eye tracking device, (See Tadi paragraph 108 where an infrared light is used for eye tracking)  
Official notice is taken of the fact that it is notoriously old and well known in the physiological monitoring art to modify the parameters of sensor components during the course of routine optimization/experimentation. It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have had substituted the sensors/stimulators disclosed (see above) with any of the following sensors/stimulators: a NIRS (Near-Infrared Spectrometer), a blood pressure sensor, a laser sensor, an olfactory sensor, a microphone and a sound recorder.
 	One of ordinary skill in the art would have been motivated to have had known to make such substitutions since such a range, absent any criticality (i.e., unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routine skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955). Moreover, in the absence of any criticality (i.e., unobvious and/ or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)

 	Consider claim 33, where Tadi in view of Zeleny in view of Clement teaches the interactive system of Claim 30, wherein the user monitoring unit is configured to continuously collect one or more sensory responses of the user while the user is interacting with the interactive system. (See paragraph 117 where the potentials are monitored over a period of time, thus continuously collecting sensor responses during operation)

	Consider claim 34, where Tadi in view of Zeleny teach the method of claim 1, wherein the computer rendered environment comprises any of virtual reality, augmented reality and mixed reality. (See Tadi paragraph 100)

Consider claim 35, where Tadi in view of Zeleny teach the method of claim 25, wherein the computer rendered environment comprises any of virtual reality, augmented reality and mixed reality. (See Tadi paragraph 100)

Consider claim 36, where Tadi in view of Zeleny teach the interactive system of claim 30, wherein the computer rendered environment comprises any of virtual reality, augmented reality and mixed reality. (See Tadi paragraph 100)
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809.  The examiner can normally be reached on 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624